DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, in one embodiment, as recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 30 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims “ a plurality of LEDs for reading light illumination from a top of at least one adjustable arm; a device for generating, exhibiting or providing at least one of air flow a time display and a night light”. At least this part of the embodiment as recited in claim 23 is not supported by the original specification as filed on 11/20/2014 or the drawings. The specification and drawing support an embodiment where there is “ a plurality of LEDs for reading light illumination from a top of at least one adjustable arm” or “a device for generating, exhibiting or providing at least one of air flow a time display and a night light”, but not both recitations of elements in one embodiment. Regarding claim 30, the recitation of “different DC power” is not found in the Specification as filed on 11/20/2014


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24,28,31,32 and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 28 and 32 recite “and/or”, which render the claims vague and indefinite since it is unclear if what is after “and/or” is included or excluded in the claim. 
Claim 31, has been amended to recite “night light”. The recitation of a “night light” is not found in the specification as filed on 11/20/2014. Only “LED night light” is recited throughout the specification. 
Regarding claim 28, Applicant recites “or providing a function other than illumination”. It is unclear what Applicant intends to define by “a device for providing a function other than illumination” since such a recitation is not provided a definition or support so as to explain what it is. 
Regarding claim 38, claim 38 is indefinite as it recites an improper Markush group. See MPEP § 2173.05(h) I. Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. However, in this case Applicant recites a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 21, 22, and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fang (2006/0221017).
Regarding claim 21, Fang discloses at least one LED incorporated with an integrated circuit and a switch for illumination (100, (para 0058)); and a USB unit for charging another device (para 0063), wherein the LED light is supplied with direct current by one of an external transformer and a USB plug wire having a male USB plug or a DC connector at one end to connect with the desktop LED light (Para 0077, Para 0058).

Regarding claim 22, an LED timepiece for generating, exhibiting, projecting or providing least one time, alarm, date, week or temperature display or clock (120,125, para 0058); a plurality of LEDs for displaying a time or to serve as a light source for a projected image (140,141, 145a-g), time image, or area illumination; and a USB unit for charging another device (para 0063),
wherein the LED light further includes an external AC-to-DC circuit or at least one internal DC-to-DC circuit to supply power to an integrated circuit  connected to  the display of the time, and the USB unit(para 0077), and wherein the LED light further includes at least one of an on off switch,(para 0006-0025).
 Claim 30 recites the subject matter as recited in claim 22 above.
Allowable Subject Matter
Claims 25-27, 29 and 33-37 are allowed.
Claims 24,28,31,32 and 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 12/03/20 have been fully considered but they are not persuasive. Applicant’s representative has not submitted arguments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875